          Case 18-35624         Doc 29       Filed 11/12/19 Entered 11/12/19 10:02:29                   Desc Main
                                                Document Page 1 of 1
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Robin K Wilder                                          )        Case no. 18-35624
       Justin Strowder                                         )
                                                                        Chapter 13
                                                               )
                                                Debtors        )        Judge: A. Benjamin Goldgar
                                                               )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


     Robin K Wilder                                                                  David M Siegel
     Justin Strowder                                                                 790 Chaddick Dr
     2216 Gilead Ave                                                                 Wheeling,IL 60090
     Zion, IL 60099


      Please take notice that on Friday, December 6, 2019 at 10:00 am, a representative of this office shall appear before the
      Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL 60085 and
      present the motion set forth below. Your rights may be affected. You should read these papers carefully and
      discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
      may wish to consult one.)

      I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
      U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF system
      on Tuesday, November 12, 2019.
                                                                            /s/ Carrie ODonnell
                                                                            For: Glenn Stearns, Trustee

                         MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

     Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307 (c)
     (6), and in support thereof, states the following:

     1. The debtors filed a petition under the Bankruptcy Code on December 28, 2018.
     2. The debtors plan was confirmed on March 22, 2019.

         A Summary of the debtors plan follows:

         Monthly Payment:           $1,175.00                              Last Payment Received: September 04, 2019

         Amount Paid:              $8,619.26                               Amount Delinquent:             $3,080.74

     WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtors with respect to
     the term of a confirmed plan, pursuant to Section 1307 (c)(6).

                                                                           Respectfully Submitted;
     Glenn Stearns, Chapter 13 Trustee                                     /s/ Glenn Stearns
     801 Warrenville Road, Suite 650
     Lisle, IL 60532-4350                                                  For: Glenn Stearns, Trustee
     Ph: (630) 981-3888
